Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments, filed July 8, 2022, have been entered. Claims 1 and 4 have been amended. Claim 3 has been cancelled. Claims 1, 2, and 4-10 are currently pending in the application. The amendments to claim 1 have overcome the previous objections to the claims. The cancellation of claim 3 have rendered the previous rejection under 35 U.S.C. 112(b) moot.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chun-Ming Shih on July 22, 2022.
The application has been amended as follows: 
In claim 7, line 1 “The position adjustment mechanism as claimed in claim 4,” has been changed to read --The position adjustment mechanism as claimed in claim 5,--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 4, Hanlon (U.S. Publication No. Hanlon 2006/0180403) is cited as being of interest for disclosing a position adjustment mechanism for a lifting balance device 100 comprising: a first cover 122 in which at least one lifting balance device 100 is arranged (where scissor links 130 and the screw drive mechanism 110 are connected and drive the movement for position adjustment, see Figures 2 and 9 and paragraphs 0023-0025), and each of the at least one lifting balance device 100 including a first support 135 (where the first support 135 is defined by one of the two linkages forming “X” shaped scissor linkages, see Figure 9 and paragraph 0029), a second support 135 intersected with the first support 135, (where the second support 135 is defined by the other one of the two linkages forming “X” shaped scissor linkages, see Figure 9 and paragraph 0029); and a shaft (defined by the bearing discussed in paragraph 0008, and see annotated Figure 9, below) configured to connected the first support 135 and the second support 135 (Figure 9 and paragraph 0029); and an adjustment device 110 located bellow the shaft (Figures 2 and 3); wherein the adjustment device 110 is fixed inside the first cover 122 (Figure 3); the first cover 122 has a first opening defined thereon and located below the shaft (see annotated Figure 4, below, where the first cover 122 forms the base for movement of the lifting balance device 100, and sits below the shaft during said movement), a threaded sleeve 121 (where the sleeve 121 is a drive nut for a screw-driven mechanism, and would therefore necessarily require internal threading in order for the first cover to move along the actuator screw, see paragraph 0029) is connected with the first opening and is screwed with a threaded cylinder (defined by the actuator screw, see Figure 3 and paragraph 0029, additionally see annotated Figure 4, below for the first opening), such that the threaded cylinder (defined by the actuator screw) is adjustably moved relative to the threaded sleeve 121 so as to change a position of a top of the threaded cylinder (where the motor, labeled 121 in Figure 9, produces rotational movement of the actuator screw, such that the screw may complete a full rotation, see paragraph 0027) and to limit a lowest descending position of each of the first support 135 and the second support 135 (where the screw actuator is spun to determine the location of the first cover 122 along the base frame 118, which determines the overall height of the scissor linkages 135 while moving up and down, and prevents the linkages 135 from descending further than the first cover allows, Figure 9 and paragraph 0006-0007).

    PNG
    media_image1.png
    557
    684
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    510
    782
    media_image2.png
    Greyscale

Qian (Chinese Patent Publication No. CN 203146734 U) teaches a threaded tube 1 (Figure 2, and paragraph 0013, where the hollow portion of the tube forms a pipe 5).
Hanlon, either alone or in combination with Qian, does not disclose wherein the threaded sleeve is polygonal, and the adjustment device includes a positioning sheet located above the threaded sleeve and formed in a C shape, wherein the fixing sheet has a second opening defined in a center thereof, two extensions extending from two sides of an upper end of the adjustment device respectively, and multiple screw bolts configured to screw the two extensions with multiple locking elements of the first cover respectively, as required by independent claim 1, and wherein the threaded tube has a through hole defined therein so as to connect with a first connector and a second connector by mating with a screwing element, as required by independent claim 4.
With regard to independent claim 1, Hwang (Korean Patent Publication No. KR 20120117589 A) is cited as being of interest for disclosing wherein the threaded sleeve 232 is polygonal (Figure 1, see paragraph 5 of the Description of Embodiments, where sleeve 232 is described as a polyhedron), and the adjustment device includes a positioning sheet 220 located above the threaded sleeve 232 and formed in a C shape (where sheet 220 is formed in an upwardly curved sheet, Figure 1), two extensions extending from two sides of an upper end of the adjustment device (defined by extensions extending downward from positioning sheet 220, which are inserted into blocks 226, see Figure 1, where positioning sheet forms an upper end of the adjustment device 200) respectively, and multiple screw bolts (shown adjacent to sleeve 232, with dashed lines indicating connecting through the cover 212 to sheet 220) configured to screw the two extensions with multiple locking elements of the first cover respectively (locking elements defined by holes in the cover 212, see Figure 1). 
With regard to independent claim 4, Hwang is cited as being of interest for disclosing wherein the threaded tube 234 has a through hole defined therein so as to connect with a first connector 232 and a second connector 216 by mating with a screwing element (Figure 6 and see paragraph 5 of the Description of Embodiments). 
However, the lift mechanism of Hwang is not analogous to the screw driven linear actuator and scissor linkage of Hanlon. Hwang discloses a screw-driven mechanism of raising and lowering a pillow support, where a screw/bolt is driven vertically to effect vertical movement and change the height of the pillow support. Modifying Hanlon, with a vertically oriented lifting device as in Hwang, would alter the essential operation of the device of Hanlon, which relies a scissor linkage operated via horizontal movement of the trolley 120 along a horizontal track. Hwang requires no such scissor linkage, and instead relies only on the position of the screw/bolt to adjust the height of the positioning sheet of the pillow support and contains no other lifting mechanism. As such, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of any independent claim may be reasonably maintained.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673            

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673